Citation Nr: 1540864	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a dental condition, to include as secondary to a seizure disorder, for compensation purposes. 


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran appealed the denial of service connection for a dental condition in this decision, and the matter is now before the Board. 

This case was previously before the Board on numerous occasions, including in February 2014, at which time the Board adjudicated several pending claims.  Specifically, the Board granted service connection for the purposes of VA outpatient dental treatment, and denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder and also denied entitlement to service connection for a dental disorder for the purposes of disability compensation.  The Veteran appealed the adverse determinations in the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), but dismissed the appeal of the Section 1151 claim.  In a March 2015 Memorandum Decision, the Court vacated a portion of the February 2014 Board's decision, and the issue of entitlement to service connection for a dental condition, to include as secondary to a seizure disorder, for compensation purposes was returned to the Board for further development.

The Veteran testified before the undersigned Veterans Law Judge in August 2008; a transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Court's March 2015 Memorandum Decision, the Board must remand the matter on appeal to the RO for additional evidentiary and procedural development.  Specifically, the Veteran filed a claim for entitlement to service connection for a dental condition for compensation purposes, and she contended that this dental condition was secondary to a seizure disorder.  In the February 2014 decision, the Board referred the issue of entitlement to service connection (on direct and secondary bases) for a seizure disorder to the AOJ for appropriate action.  In the same decision, the Board denied entitlement to service connection for a dental disorder, to include as secondary to a seizure disorder, for purposes of disability compensation.  

In the March 2015 Memorandum Decision, the Court held that the issue of entitlement to service connection for a dental condition for compensation purposes was inextricably intertwined with the issue of service connection for a seizure disorder because the dental condition was claimed as secondary to the seizure disorder.  Thus, the outcome of the dental condition for compensation claim is dependent on the outcome of the seizure disorder claim, which has not yet been adjudicated by the AOJ.  Accordingly, the Court vacated that portion of the Board's February 2014 decision which denied entitlement to service connection for a dental disorder, to include as secondary to a seizure disorder, for compensation purposes, and remanded the issue to await development and disposition of the seizure disorder claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (noting that when a claim or theory denied by the Board is so inextricably intertwined with matters still pending before VA, the Court has discretion to remand the matter to VA to await development or disposition of the claim not yet finally decided by VA).  

Additionally, the Veteran has also indicated that the issue on appeal should be remanded to the AOJ for adjudication in concert with the seizure disorder claim in an August 2015 statement by her representative.

Accordingly, the case is REMANDED for the following action:

Following adjudication of the claim of entitlement to service connection for a seizure disorder (on direct and secondary bases) and after completing all developments deemed necessary, readjudicate the claim of entitlement to service connection for a dental condition, to include as secondary to a seizure disorder, for compensation purposes in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



